EXHIBIT Sun Healthcare Group, Inc. Reports First-Quarter Earnings; Strongest First Quarter to Date Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (April 28, 2009)Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced results for the first quarter ended March 31, 2009. Consolidated Results - First Quarter Total net revenue for the quarter ended March 31, 2009, was $468.3 million, up 4.0 percent compared to $450.4 million for the comparable period one year ago. Net income for the quarter ended March 31, 2009, was $10.2 million, compared to net income of $8.6million for the comparable 2008 period. Diluted earnings per share for the quarter ended March 31, 2009, was $0.23 compared to $0.19 for the comparable period one year ago. The table below shows results of operations for the quarters ended March 31, 2009 and 2008, including certain normalized items that have been adjusted as discussed following the table. (Dollars in thousands) Quarter Ended March 31, 2009 2008 Revenue $ 468,296 $ 450,369 Depreciation and amortization 10,723 9,607 Interest expense, net 12,726 14,431 Pre-tax income 19,656 13,490 Income tax expense 8,059 5,388 Income from continuing operations 11,597 8,102 (Loss) income from discontinued operations (1,354 ) 475 Net income $ 10,243 $ 8,577 Diluted earnings per share $ 0.23 $ 0.19 EBITDAR $ 61,520 $ 55,892 Margin - EBITDAR 13.1 % 12.4 % EBITDAR normalized $ 61,520 $ 57,361 Margin - EBITDAR normalized 13.1 % 12.7 % EBITDA $ 43,105 $ 37,451 Margin - EBITDA 9.2 % 8.3 % EBITDA normalized $ 43,105 $ 38,920 Margin - EBITDA normalized 9.2 % 8.6 % Pre-tax income continuing operations - normalized $ 19,656 $ 14,959 Income tax expense - normalized $ 8,059 $ 5,976 Income from continuing operations - normalized $ 11,597 $ 8,983 Diluted earnings per share - normalized $ 0.26 $ 0.20 Net income - normalized $ 10,243 $ 9,458 Diluted earnings per share - normalized $ 0.23 $ 0.21 There were no normalizing adjustments for the quarter ended March 31, 2009. During the quarter, we incurred non-recurring costs of $0.9 million associated with the implementation of a new clinical/billing platform and a labor management system, but made no normalizing adjustments for these costs. Normalized results for the quarter ended March 31, 2008, include a $1.5 million pre-tax charge related to integration costs associated with the acquisition of Harborside Healthcare Corporation in 2007. On a normalized basis, comparing the quarter ended March 31, 2009, to the same period in 2008: · revenue increased $17.9 million, or 4.0 percent; · EBITDAR increased $4.2 million, or 7.3 percent; · EBITDAR margin improved 40 basis points to 13.1 percent; · EBITDA increased $4.2 million, or 10.8 percent; · EBITDA margin improved 60 basis points to 9.2 percent; and · income from continuing operations increased by $2.6 million, or 29.1 percent. Commenting on the results, Richard K. Matros, Sun’s chairman and chief executive officer, stated, “We continue to achieve positive financial results in challenging economic times by generating four-percent top line growth and solid margin improvement in the quarter.Furthermore, eliminating $5.3 million of revenues resulting from the extra revenue day in 2008, which was a leap year, and the corresponding $1.2 million EBITDA contribution, so that the year-over-year comparison is for the same number of days, we had five percent revenue growth and our EBITDA margin grew 70 basis points. Our deleveraging efforts in the quarter were significant as we reduced our long-term debt by $19.6 million through principal payments. I am also pleased with our continued strong liquidity position which, at the end of the quarter, was $150 million, comprised of $100 million in cash coupled with our $50 million undrawn revolving credit facility.” Inpatient Business For our core inpatient business, comparing the quarters ended March 31, 2009 and 2008, on a normalized basis: · revenue increased $16.4 million, or 4.1 percent, to $415.4 million from $399.0 million; · net segment EBITDAR increased $4.0 million, or 5.8 percent, to $72.8 million from $68.8 million; · net segment EBITDAR margin for 2009 was 17.5 percent compared to 17.2 percent in 2008; · net segment EBITDA increased $4.0 million, or 7.9 percent, to $54.7 million from $50.7 million; · net segment EBITDA margin for 2009 was 13.2 percent compared to 12.7 percent in 2008; · rehabilitation RUGS utilization increased 400 basis points to 88.2 percent as a percent of total Medicare days; and · Rehabilitation Extensive Service (“REX”) days as a percent of total Medicare days was 41.2 percent, up 60 basis points from the same period in 2008. The revenue gain of $16.4 million in the quarter was primarily attributable to: · an $8.6 million increase in Medicare revenue due principally to Medicare part A rate growth and part B volume growth; · a $4.4 million increase in managed care/commercial insurance revenue due to a higher customer base coupled with rate growth; · a $2.4 million increase in Medicaid revenue resulting from a $3.7 million rate improvement partially offset by a $1.3 million impact from a decrease in customer base; · a $3.0 million increase in hospice revenue due to both internal growth and a September 2008 hospice acquisition; and · a $2.2 million decrease in private and other revenue due principally to a decline in customer base. Matros further stated, “I am pleased with the results achieved from the acuity shift in our skilled nursing beds. Our skilled mix at quarter-end was 20.8 percent, our highest to date. We continue to combat contraction in Medicaid rates and I am pleased to report our overall dependency on Medicaid declined in the quarter by 130 basis points sequentially to 43.7 percent, a new reported low for the company. In addition to skilled mix growth, our Rehab Recovery Suites® (“RRS”) continue to be a growth driver for the company. We currently have 48 centers with an RRS unit and we remain on target to have approximately 70 centers with an RRS unit by the end of 2009.” Ancillary Businesses For our ancillary businesses comparing the quarters ended March 31, 2009 and 2008: · revenue increased $5.5 million, or 8.3 percent, to $71.7 million from $66.2 million; · EBITDA increased $0.8 million, or 19.4 percent, to $5.2 million from $4.4 million; and · EBITDA margin for 2009 was 7.3 percent compared to 6.6 percent in 2008. Conference Call Sun invites investors to listen to a conference call with Sun’s senior management on Wednesday, April 29, 2009, at 10 a.m. Pacific / 1p.m. Eastern, to discuss the Company’s first-quarter earnings for 2009. To listen to the conference call, dial (877) 719-9799 and refer to Sun Healthcare Group. A recording of the call will be available from 4 p.m. Eastern on April 29, 2009, until midnight Eastern on May 29, 2009, by calling (888) 203-1112 and using access code 2900481. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc., with executive offices in Irvine, California, owns SunBridge Healthcare Corporation and other affiliated companies that operate healthcare centers in many states. In addition, the Sun Healthcare Group family of companies provides therapy through SunDance Rehabilitation Corporation, hospice services through SolAmor Hospice and medical staffing through CareerStaff Unlimited, Inc. Statements made in this release that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time.
